Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the Applicant’s Remarks filed on 12/10/.2021. An interview held on March 10, 2022 resulted in amendments to independent claims 1 and 11. Claims 1-26 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Neilesh Patel on March 10, 2022.
The application has been amended as follows:
(Currently Amended) A method for communicating a method for communicating according to a hybrid automatic repeat request (HARQ) process in a wireless local area network (WLAN), the method comprising: 
encoding, at a first communication device according to a non-rate-matching coding scheme at a particular coding rate, a set information bits to generate a set of coded bits, the non-rate- matching coding scheme defining different information block lengths, for a set of codeword block lengths, to be used for generating coded bit streams at different ones of multiple coding rates; 

transmitting, by the first communication device, the first PHY data unit in an initial hybrid automatic repeat request (HARQ) transmission via a communication channel to a second communication device; 
determining, at the first communication device, that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission; 
in response to determining that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission, 
selecting, at the first communication device, a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, and 
generating, at the first communication device, a second PHY data unit to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits; and 
transmitting, by the first communication device, the second PHY data unit in a HARQ retransmission via the communication channel to the second communication device to 2Application No. 16/714366Docket No.: MAR11 135-US02 enhance the reliability of decoding the set of coded bits at the second communication device, wherein using frequency diversity for the partially repeated coded bits transmitted in HARQ retransmission and combining soft information of partially repeated coded bits at the second communication device facilitate the decoding, and wherein the transmission of the second PHY data unit does not include the excluded coded bits 

11. (Currently Amended) A wireless communication device, comprising: 
a network interface device associated with a first communication device, wherein the network interface device is implemented on one or more integrated circuit (IC) devices, and wherein the one or more IC devices are configured to: 
encode, according to a non-rate-matching coding scheme at a particular coding rate, a set information bits to generate a set of coded bits, 
generate a first physical layer (PHY) data unit to include all the coded bits in the set of coded bits, 
transmit the first PHY data unit in an initial hybrid automatic repeat request (HARQ) transmission via a communication channel to a second communication device, 
determine that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission, 
in response to determining that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission, 
select a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, and 
generate a second PHY data unit to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits, and 
the excluded coded bits 

Allowable Subject Matter
Claims 1- 26 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention is directed towards data retransmission according to a HARQ process in a wireless network. None of the prior art of record teaches or fairly suggest the claimed limitations, especially the transmission of the second PHY data unit does not include the excluded coded bits and does not change the particular coding rate of the set information bits received in the first PHY data unit coded as the set of coded bits. US20100238818 to Takaoka which discloses retransmission coding rates is the closest art found.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461